Citation Nr: 0103070	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in March 1978 after more than 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the claims.  The record reflects 
that the RO in Portland, Oregon, currently has jurisdiction 
over the veteran's claims folder.

The veteran provided testimony at a personal hearing 
conducted before the RO in March 1994, a transcript of which 
is of record.

This case was previously before the Board in June 1996, at 
which time it was remanded for additional development to 
include an examination and an etiology opinion regarding the 
veteran's low back and right shoulder disabilities.  It has 
now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board notes that 
the record reflects that the veteran underwent several VA 
examinations, and an etiology opinion was obtained.  Further, 
the record shows that the RO was going to schedule an 
additional examination to clarify certain concerns raised by 
the prior examinations, but that the veteran refused to 
participate in any additional examinations.  Accordingly, the 
Board finds that the RO has substantially complied with the 
directives of the June 1996 remand, to the extent permitted 
by cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Therefore, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

In July 2000 the Board notified the veteran and his 
representative that it had requested a medical opinion 
regarding the veteran's claim from a medical expert 
associated with the Department of Veterans Affairs.  The 
requested opinion, dated in October 2000, was received by the 
Board and in November 2000 a copy of the opinion was 
furnished to the veteran's representative.  The 
representative was informed that the representative and the 
veteran had 60 days in which to submit any additional 
evidence or argument.  See 38 C.F.R. § 20.903.  Additional 
contentions were subsequently submitted by the veteran's 
representative in January 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the claims of service connection for a low 
back and right shoulder disorder have been requested or 
obtained.

2.  Although the veteran's service medical records note 
treatment for low back and right shoulder problems, no 
chronic disability was diagnosed during his period of active 
duty.  Moreover, both his spine and upper extremities were 
clinically evaluated as normal on his October 1977 retirement 
examination.  

3.  The first post-service medical records of a low back 
disorder are private medical records dated in September 1991, 
more than thirteen years after the veteran's discharge from 
active service.

4.  The record reflects that the veteran sustained a work-
related injury to his back and right shoulder in February 
1993.  While the medical records following this injury note 
pre-existing back problems, they state that the veteran had 
no pre-existing right shoulder problems.

5.  The preponderance of the medical evidence is against the 
finding that the veteran's low back and right shoulder 
disorders were incurred in or aggravated by his period of 
active duty.



CONCLUSION OF LAW

The veteran's low back and right shoulder disorders were not 
incurred in or aggravated by his period of active duty.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  The veteran's spine and upper 
extremities were clinically evaluated as normal on his 
September 1955 enlistment examination, and subsequent 
examinations conducted in February 1957, December 1960, 
December 1964, May 1966, January 1968, November 1970, March 
1974, March 1976, June 1977, and his October 1977 retirement 
examination.  Additionally, on Reports of Medical History 
dated in September 1955, January 1957, and December 1960, the 
veteran stated that he had never experienced painful or 
"trick" shoulder or elbow.  

The service medical records show that the veteran was treated 
for sore muscles of the right shoulder girdle in April 1959.  
Records from March 1965 note that the veteran had been 
involved in an automobile accident where he was struck from 
behind.  He reported that as a result of this accident, his 
neck and shoulders were snapped back, and that he was 
experiencing stiffness therein.  Following examination, 
diagnostic impression was cervical and shoulder muscle strain 
for which the veteran was placed on intermittent cervical 
traction.  Subsequent records from April 1966 show treatment 
for contusion and strain of the lumbosacral region of the 
back.  However, it was noted that X-rays were essentially 
negative for any disease or defect.  It was also noted that 
the veteran slipped and fell while working aboard ship.  In 
May 1970, the veteran was treated for complaints of upset 
stomach, diarrhea, headache, and body aches of the back and 
shoulders.  Diagnostic impression was of a viral syndrome.  
Records dated later that same month noted that the veteran 
injured his back while on a ladder.  The veteran was 
subsequently treated in July 1970 for injuries sustained in 
another automobile accident, including a contusion and deep 
muscle injury to the right shoulder.  In October 1973, the 
veteran was treated for injuries to the right leg, 
particularly the knee, after he fell backwards off of a 
ladder.  Subsequent records dated in October 1977 show that 
the veteran sought treatment for complaints of constant pain 
in his right shoulder of one week's duration.  Diagnostic 
assessment was of right biceps tendonitis.

The record shows that the veteran underwent VA examinations 
in November 1979 and December 1985, but that these 
examinations contain no pertinent findings regarding his low 
back or right shoulder.

The veteran's claims of entitlement to service connection for 
a low back disorder and entitlement to service connection for 
a right shoulder disorder were received by the RO in November 
1992.  He asserted that he sustained damage to both areas 
while on active duty.  In a subsequent statement dated in 
February 1993, the veteran reported that he was treated for a 
back injury in 1962 while hauling in a mooring line aboard 
ship, and a subsequent injury in 1965 when he slipped on wet 
steps while on a ladder.  He also reported another injury 
that occurred in 1968 when he slipped and fell on his 
"butt."  Regarding his right shoulder claim, he asserted 
that he sustained a severe injury to this area in July 1970.  
However, he did not specify the circumstances of this injury.

Private medical records were subsequently added to the file 
from the Scripps Memorial Hospital which were dated in 
September 1991.  These records note that the veteran had 
multiple back traumas, including a number of falls that 
occurred while he was on active duty.  For example, it was 
specifically noted that he hurt his lower back when he fell 
down steel stairways.  An MRI conducted on his lumbosacral 
spine resulted in a diagnostic impression of herniated 
nucleus pulposus L4-5, centrally, left greater than right.

It is also noted that the veteran reported that he had been 
treated for his disorders at the United Public Health Clinic 
in San Diego, California.  However, in a May 1993 statement, 
the veteran reported that his records from this facility had 
been destroyed in a fire.

In the September 1993 rating decision, the RO denied the 
veteran's claims of service connection for both the low back 
and that right shoulder disorder.  The RO found that the only 
evidence of back problems was a diagnosis of back strain made 
in May 1970.  Consequently, the RO concluded that the service 
medical records were negative for multiple incidents of back 
trauma, that there was only one incident of back strain, that 
there were no complaints noted on the discharge examination, 
or the post-service VA examinations.  Thus, the RO found that 
the veteran's in-service back strain was a temporary 
condition which resolved without further residuals.  
Similarly, the RO denied service connection for a right 
shoulder disorder because the incidents in service were found 
to be temporary, not chronic, and resolved without further 
residuals.

The veteran appealed the September 1993 rating decision to 
the Board.  

Additional private medical records were added to the file 
which covered a period from June to December 1993.  These 
records reflect that the veteran sustained a work-related 
injury to his lower back area and shoulders in February 1993.  
However, these records also note the fact that the veteran 
had a preexisting low back disability.  Thus, it was opined 
that 50 percent of the veteran's back disorder was incurred 
in the work-related injury, with the other 50 percent being a 
preexisting disability.  However, with respect to the other 
disabilities, including the bilateral shoulder symptoms, it 
was determined that these disabilities did not exist prior to 
the work-related injury and were 100 percent related thereto.

At his March 1994 personal hearing, the veteran testified 
that he sustained multiple back injuries during service, and 
described the circumstances thereof.  These injuries included 
the incidents reported in his February 1993 statement 
mentioned above.  He also described the circumstances of his 
1970 automobile accident in which he sustained an injury to 
his right shoulder.  He testified that he did not report 
these disabilities at his retirement examination because he 
was informed it would delay his retirement.  Also, he 
acknowledged that he filed claims of service connection for 
disabilities other than his back and right shoulder in 1979.  
He indicated that his back and right shoulder were causing 
him problems, but that they were not his major problems at 
that time.  Nevertheless, he did experience back aches, and 
noted that he was unable to throw a baseball due to his right 
shoulder.  He also testified that he had to give up skeet and 
trap shooting because of his right shoulder problems.  With 
respect to his right shoulder, the veteran testified that he 
continued to have problems after his 1970 accident, but did 
not seek treatment because he was never a complainer.  He 
testified that at the time of the hearing he was receiving 
physical therapy for both the low back and right shoulder.  

As mentioned above, the Board remanded the case in June 1996, 
in part, for the veteran to be accorded an examination to 
determine the nature and etiology of all disabilities 
involving the back and right shoulder.  Moreover, it was 
specifically stated that the examiner, in conjunction with a 
review of the claims file, was to render an opinion as to 
when all diagnosed disabilities were first clinically 
manifested, to include consideration of the veteran's 
intercurrent, work-related injury in February 1993.

In accord with the Board's remand, the veteran underwent a VA 
examination of the joints in January 1997.  Following 
examination of the veteran, the examiner's 
assessment/diagnosis of the right shoulder was that the 
veteran had a history of injury and pain in the military with 
chronic symptoms since.  Also, the examiner stated that the 
continuing symptoms were about one-third at the trapezius 
muscle and two-thirds at the shoulder joint.  The examiner 
opined that the continuing trapezius muscle symptoms were due 
to chronic muscular strain.  Regarding the shoulder joint 
symptoms, the examiner opined that these were due to chronic 
rotator cuff impingement and tendinitis.  With respect to the 
back, the examiner's assessment/diagnosis was that the 
veteran had a history of pain in the military and since, and 
that the pain had always been mostly at the low back.  
Further, the examiner stated that the continuing symptoms 
were diagnosed as chronic muscular strain superimposed on 
degenerative instability.  

A VA arranged neurologic examination conducted in June 1997 
resulted in a diagnostic impression of bilateral lumbosacral 
radiculopathy probably related to disc material protrusion, 
right more than left; probable bilateral carpal tunnel 
syndrome; and musculoskeletal neck pain.  No opinion was 
proffered at this examination regarding the etiology of any 
of the veteran's disabilities.

An August 1997 VA medical report noted that X-rays conducted 
on the lumbar spine in January 1997 revealed moderate 
degenerative changes.  It was stated that there were large 
bridging osteophytes on the left side between L3 and L4.  
Also, it was stated that the S1 vertebra was a transitional 
vertebra with a transverse process on the right and solid.  
This report further noted that a subsequent CT scan of the 
lumbar spine revealed, at the L4-5 level, a 7 mm rounded area 
protruding posteriorly at the disc level and 
contacting/slightly indenting the anterior aspect of the 
thecal sac toward the left.  It was stated that this might be 
partially calcified, and, thus, represented old extruded disc 
material.  Elsewhere, there was no evidence of bulge, nor 
disc herniation.  Furthermore, it was stated that the exiting 
nerve roots were uncompromised  .

The record reflects that the RO found the January 1997 VA 
joints examination to be inadequate.  This finding was due to 
the fact that there was no indication the examiner reviewed 
the veteran's claims file, to include the evidence of the 
February 1993 intercurrent injury.  Accordingly, the veteran 
underwent a new VA joints examination in June 1999.  It is 
noted that this examination was conducted by the same 
physician who conducted the January 1997 VA examination.  
Following examination of the veteran, the examiner 
essentially reiterated the same diagnoses made at the January 
1997 VA examination.  Moreover, the examiner noted that the 
veteran's claims file was available, and that it was 
reviewed.  The examiner stated that he could not find any 
entries in the veteran's military records about the right 
shoulder or the back.  However, he noted that the military 
medical records were quite lengthy, and stated that he could 
have missed something.  With respect to when the first 
clinical symptoms for the disabilities became manifest, the 
examiner noted that the veteran's memory was that the low 
back started in the early 1960s, and that the right shoulder 
started about 1970.  Regarding the intercurrent February 1993 
injury, the examiner noted that the veteran reported that the 
injury involved a slip and fall where he (the veteran) landed 
on his buttocks.  It was further noted that the veteran 
reported that the back was worse for about two months, and 
then returned to the same status it had before.  The examiner 
stated that he had no reason to doubt this history.  It was 
also noted that the veteran reported that the February 1993 
injury did not bother his shoulder.  Therefore, the examiner 
opined that the 1993 injury caused a temporary increase in 
the back pain, and no worsening of the shoulder pain.  
Further, the examiner emphasized that, according to the 
veteran's reported history, the back returned to it usual 
level of symptoms, and that he (the examiner) had no reason 
to doubt this history.  

The record reflects that the RO subsequently found that the 
June 1999 VA examination was inadequate.  In making this 
determination, the RO noted that the physician who conducted 
the January 1997 and June 1999 VA examinations reviewed the 
veteran's file at the time of the June 1999 examination, but 
the opinion was based on history provided by the veteran 
without reference to the documented medical evidence, 
specifically, the significance of the intercurrent injury in 
February 1993 on current findings.  Moreover, the RO found 
that the documented medical evidence did not support the 
history provided by the veteran on which the physician's 
opinion was based.

Thereafter, the RO scheduled the veteran for additional VA 
medical examinations, but the veteran canceled these 
examinations in February 2000.  He reportedly telephoned to 
say "VA wins."

In a March 2000 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a low back disorder and a right shoulder disorder.  

In July 2000, the Board requested an opinion from a medical 
expert associated with the VHA concerning medical questions 
involved in the case.  The Board requested that the veteran's 
claims folder be reviewed and that an opinion be provided 
regarding the following questions:

(a)	Is it as likely as not that the 
veteran currently has chronic low back 
disorder.  If so, please provide a 
diagnosis for this disorder.  For any low 
back disorder diagnosed, please provide 
an opinion as to whether it is as likely 
as not that the disability was incurred 
in or aggravated by the veteran's period 
of active duty?  Additionally, please 
comment on what effect the veteran's 
February 1993 work-related injury appears 
to have had upon this disability.

(b)	Is it as likely as not that the 
veteran currently has a chronic right 
shoulder disorder.  If so, provide a 
diagnosis for this disorder.  For any 
right shoulder disorder diagnosed, please 
provide an opinion as to whether it is as 
likely as not that the disability was 
incurred in or aggravated by the 
veteran's period of active duty?  
Additionally, please comment on what 
effect the veteran's February 1993 work-
related injury appears to have had upon 
this disability.

A VHA opinion was subsequently promulgated in October 2000, 
by the Chief of Orthopedic Surgery at a VA Hospital, and was 
as follows:

I have extensively reviewed the records 
which have been made available to me 
regarding this patient.  These records 
include medical records which extend back 
to the 1950's as well as administrative 
records dating as late as 1999.

This 62 year old male apparently entered 
the U.S. military on February 5, 1957 and 
then left the Service on December 23, 
1960.  He re-entered the military on 
January 4,1961 and was discharged from 
the Service on February 28, 1978.  In 
reviewing his military records, I note 
that on April 4, 1966, he was seen in the 
clinic stating that he had fallen onto 
the coccygeal region of his lower back 
sustaining an injury to his back.  The 
note states that films at Moffatt Clinic 
were reported to be "essentially 
negative."  He was diagnosed as having a 
contusion and strain of the lumbosacral 
region.  No specific therapeutic 
intervention was required.  His military 
medical records which I was able to 
review included no further mention of any 
problems with his back.

On July 30, 1970, he was reportedly 
involved in a motor vehicle accident and 
was treated in a hospital in South 
Baltimore.  His military clinic note 
later that same date indicates that he 
had been treated for a "contusion and 
deep muscular injury to right shoulder," 
as well as for some glass particles which 
had apparently entered his eyes.  The 
right shoulder was in a sling at that 
time.  On the following day, he was 
reevaluated and his [right shoulder] was 
still in the sling.  Although I do not 
have any records for the month of August, 
he was apparently treated with some 
physical therapy.  A clinic note dated 
September 4, 1970 indicates that there 
was "No change with PT.  X-rays today 
are within normal limits".  The plan was 
to continue Physical Therapy.

I do not find evidence within his 
military medical records indicating 
chronic problems with his shoulder or 
back.  Specifically I note that a history 
and physical done on November 30, 1970 
records that the patient indicated that 
he had no problems with his shoulder or 
his back.  Furthermore, I note that 
physical examinations done on March 29, 
1974, March 4, 1976, and June 1, 1977 all 
record no problems with his back or his 
right shoulder.

On October 5, 1977 a medical clinic note 
indicates that he had been involved in a 
motor vehicle accident in 1970, following 
which his right shoulder was treated in a 
sling for two to three weeks.  The note 
does not mention any problems with 
chronic pain.  It did indicate that at 
that time he was complaining of pain in 
his right shoulder which had been present 
for the previous week.  The note states 
that the pain radiated into his thumb and 
that he had intermittent "numbness" in 
his right hand. On physical examination, 
it was noted that he had no tenderness 
about his shoulder or humerus.  There is 
no mention of any radiographic studies 
being done at that time.  For reasons 
that are unclear on my review, he was 
diagnosed as having "biceps tendonitis" 
which was treated with Indocin.

The patient was discharged from the Coast 
Guard on February 28, 1978.  Apparently 
he had some service connection disability 
for a problem with his right knee as well 
as for hearing loss.  It is my 
understanding that he had no service 
connected disability with regards to his 
shoulder or his lower back.  On October 
3, 1985 the patient requested an upgrade 
for the service connected disability for 
his right knee and he also asked for 
service connected disability for 
"delayed stress syndrome."  On November 
17, 1992 he asked for service connected 
disability for his right shoulder and 
lower back.

The records indicate that the patient was 
employed as [a] guard ... and on February 
15, 1993 he fell at work landing on his 
buttocks and hands.  He was treated by a 
physician who did not recommend any 
surgery for his back or shoulders.  The 
physician did note that films taken in 
April 1993, showed "calcific 
tendonitis" in his left shoulder.  A MRI 
scan in 1993 reportedly showed disc 
degeneration at L5-Sl and a disc bulge at 
L4-5.

It is noted that on September 13, 1993 
the patient's request for right shoulder 
and lower back service connected 
disability were denied.  On December 13, 
1993, a letter from [a physician] 
indicates that ... the patient had a 
lumbosacral strain with some underlying 
degenerative disc disease in his lower 
back along with rotator cuff disease of 
both his shoulders.  A ratings specialist 
denied the patient's request for service 
connection for his right shoulder and 
lower back on December 23, 1993.

On March 16, 1994, the patient had a 
hearing in which he offered rather 
extensive testimony about chronic 
problems which he had with his back and 
shoulder while he was in the military.  
In this deposition, he indicated that he 
did not complain about these problems at 
the time of his separation from the 
military because he was advised that this 
might result in a delay in receiving his 
retirement pay.  The question about why 
his military medical records had 
otherwise not indicated chronic problems 
with his back and shoulder was addressed 
by the patient; he stated that while he 
was in the Coast Guard he did not seek 
medical evaluation because he did not 
wish to lose time from work due to the 
heavy work-load which would be shifted to 
other personnel.

At the VAMC in Roseburg, Oregon on June 
26, 1997 the patient underwent a 
neurologic evaluation. . . .  In his 
note, it is recorded that the patient 
claims that in 1964 he fell down a ladder 
and had severe lower back pain with 
numbness and tingling in the middle three 
toes of his right foot.  The numbness and 
tingling resolved over the course of the 
next one to two months but according to 
this note, the patient indicated that he 
had lower back pain which never resolved.  
The note further indicates that the 
patient stated that he had also fallen 
while boarding small Vietnamese boats on 
a couple of occasions and that these 
falls had aggravated his lower back pain.  
In addition, it states that in 1970 he 
felt a "slip" in his back on one 
occasion and had an electrical shock like 
sensation in his sacrum and in both 
buttocks.  [The physician] noted that the 
patient had undergone a MRI scan 
evaluation of his lower back in 1991 and 
that it had been noted that there were 
some disc bulges in his lumbar spine.  It 
was his impression that the patient had 
some degree of lumbosacral radiculopathy 
which he thought was probably related to 
his degenerative disc disease.  He also 
thought that the patient had probable 
bilateral carpal tunnel syndrome and some 
pain in his neck which he attributed to a 
nonspecific musculoskeletal problem. 

With regards to the questions posed for 
determination, I would have the following 
responses:

(a)	Is it as likely as not, that 
the veteran currently has chronic low 
back disorder.  If so, please provide a 
diagnosis for this disorder.  For any low 
back disorder diagnosed, please provide 
an opinion as to whether it is as likely 
as not that the disability was incurred 
in or aggravated by the veteran's period 
of active duty?  Additionally, please 
comment on what effect the veteran's 
February 1993 work-related injury appears 
to have had upon this disability.

Answer:	I think that it is likely 
that the patient does have some chronic 
lower back pain.  Although I have not had 
a chance to review the MRI scan which was 
done in 1991 and apparently repeated in 
1993 it would appear that he has some 
degenerative disc disease with disc 
bulges in his lumbar spine.  I think this 
is the most likely diagnosis for this 
patient's back pain.  I do not find any 
evidence in his military medical records 
that his pain was caused by or aggravated 
by his period of active duty.  I think 
that it is more likely that this is 
simply a degenerative process which is 
frequently seen in patients of his age.  
I think that it is fairly likely that his 
fall at work in 1993 aggravated his 
condition.

(b)	Is it as likely as not that the 
veteran currently has a chronic right 
shoulder disorder.  If so, provide a 
diagnosis for this disorder.  For any 
right shoulder disorder diagnosed, please 
provide an opinion as to whether it is as 
likely as not that the disability was 
incurred in or aggravated by the 
veteran's period of active duty?  
Additionally, please comment on what 
effect the veteran's February 1993 work-
related injury appears to have had upon 
this disability.

Answer:	I think that it is likely 
that the patient does have some chronic 
pain in his right shoulder (and 
apparently also in his left shoulder).  
It is likely that he has chronic rotator 
cuff disease.  This is a common condition 
in patients of his age.  According to his 
orthopedist who treated him in 1993 he 
had radiographic evidence of "calcific 
tendonitis" of [h]is left shoulder.  I 
find no evidence that any problems with 
either of his shoulders is related to his 
period of active duty.  It is conceivable 
that his fall at work in February 1993 
aggravated his shoulder pain.

Although I think that it is fairly likely 
that the patient has chronic pain in his 
lower back and in his right shoulder (and 
perhaps in his left shoulder as well) it 
is not very likely that these were caused 
by injuries which he sustained while in 
the military.  Although there is some 
documentation of at least one fall and a 
motor vehicle accident, there is no 
evidence that he sustained any serious 
injuries in either of these incidents.  I 
am impressed by the fact that his 
military medical records contain very 
little evidence of any problems with his 
shoulder or his lower back.  Based on my 
rather extensive review of his records I 
think that it is unlikely that his 
problems relate to any service connected 
injuries.

In a statement dated in January 2001, the veteran's 
representative disagreed with the assessment provided in the 
October 2000 VHA opinion.  Further, the representative 
contended that the medical complexity of the case was such as 
to warrant referral of the case for an advisory medical 
opinion from a medical expert who is not an employee of VA 
pursuant to 38 C.F.R. § 20.901(d).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board may obtain a medical opinion from the Chief Medical 
Director of the Veterans Health Administration of the 
Department of Veterans Affairs on medical questions involved 
in the consideration of an appeal when, in its judgment, such 
medical expertise is needed for equitable disposition of an 
appeal.  38 C.F.R. § 20.901(a); 38 U.S.C.A. 5107(a).

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs.  38 C.F.R. § 
20.901(d); 38 U.S.C.A. § 7109.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.


Analysis.  As noted above, VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
VA also has a duty to notify the veteran of the evidence 
needed to substantiate a claim for benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Here, VA has accorded the veteran several 
examinations in relation to his claim, requested and obtained 
pertinent medical records, and provided him with the 
opportunity to present testimony at a personal hearing.  
Further, because of the complexity of the issues presented, 
the Board obtained an opinion from a orthopedic specialist 
associated with VA.  The Board also finds that the RO has 
advised the veteran of the evidence necessary to support his 
claims, and the veteran has not indicated the existence of 
any pertinent evidence that has not already been obtained or 
requested.  Accordingly, the Board finds that the both the 
duty to assist and the duty to notify have been fulfilled in 
the instant case.

The Board notes that the veteran's representative disagreed 
with the assessment of the October 2000 VHA opinion, and 
requested that an additional opinion be obtained from an 
independent medical expert in accord with 38 C.F.R. 
§ 20.901(d).  However, the Board notes that the physician who 
issued the October 2000 opinion reviewed the veteran's claims 
folder in detail, and is the chief of orthopedic surgery at a 
VA hospital; i.e., he is a specialist in orthopedics, and, as 
such, qualified to render an opinion on such matters 
presented in this case.  The Board also notes that the 
physician provided a detailed explanation to support his 
opinion.  Further, the representative provided no contentions 
as to how the opinion may have been inadequate, nor has any 
competent medical evidence been presented to specifically 
refute this opinion.  Consequently, the Board finds that the 
evidence on file is adequate for equitable disposition of the 
appeal and that the case does not warrant obtaining an 
independent medical expert opinion pursuant to 38 C.F.R. § 
20.901(d).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  Specifically, when the President signed into law the 
Veterans Claims Assistance Act of 2000 on November 9, 2000.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  However, in the instant 
case, the RO did not deny the claim as not well grounded.  
Rather, the record reflects that the RO made an implicit 
determination that the claim was well grounded in that it 
developed and adjudicated the underlying claims of service 
connection on the merits.  This is also reflected by the fact 
that the Board remanded the case in June 1996 in order to 
comply with "the statutory duty to assist the veteran in the 
development of evidence pertinent to his appeal."  As 
indicated above, prior to the Veterans Claims Assistance Act 
of 2000, such a duty only existed for well-grounded claims.  
Moreover, for the reasons stated above, the Board has 
determined that the RO has complied with both the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.  Accordingly, the Board concludes 
that the veteran will not be prejudiced by the decision 
herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the instant case, the Board finds that the preponderance 
of the medical evidence is against the finding that the 
veteran's low back and right shoulder disorders were incurred 
in or aggravated by his period of active duty.

Although the veteran's service medical records note treatment 
for low back and right shoulder problems, no chronic 
disability was diagnosed during his period of active duty.  
Moreover, both his spine and upper extremities were 
clinically evaluated as normal on his October 1977 retirement 
examination.  In short, these records do not support a 
finding that the veteran had a chronic low back and/or right 
shoulder disorder at the time of his retirement from service.

The Board also notes that the first post-service evidence of 
a low back disorder were the private medical records from 
September 1991, more than thirteen years after the veteran's 
retirement from service.  However, these records do note a 
history of multiple back traumas, including a number of falls 
that occurred while on active duty.

The first post-service medical evidence of a right shoulder 
disorder were the medical records following the February 1993 
work-related injury.  Although these records note pre-
existing back problems, these records state that there were 
no pre-existing right shoulder problems.

In the instant case, the Board finds that the October 2000 
expert opinion is entitled to the most weight regarding the 
etiology of the veteran's current low back and right shoulder 
disorders.  The Board concurs with the finding of the RO that 
the opinions issued in conjunction with the January 1997 and 
June 1999 VA examinations were not support by and consistent 
with the documented medical history.  Although the physician 
who conducted both of these examinations stated that he had 
reviewed the veteran's claims folder, his statements were not 
in accord with the documented medical records.  For example, 
the examiner stated that the service medical records 
contained no entries regarding the back or right shoulder.  
However, the service medical records clearly contains such 
entries.  Moreover, there is no indication that the examiner 
actually reviewed the private medical records following the 
February 1993 work-related injury.  As noted by the RO, the 
examiner stated that he had no reason to doubt the veteran's 
account of the February 1993 work-related injury, even though 
the medical records made contemporaneous to this injury 
indicate that additional disability was incurred to the low 
back and that there was no prior disability of the right 
shoulder.  Thus, it appears that the examiner relied entirely 
upon the veteran's reported history.  

The Board wishes to acknowledge that the veteran did comply 
with the RO's request to appear for the VA medical 
examinations conducted in January 1997, June 1997, August 
1997, and June 1999.  Further, the problems associated with 
the January 1997 and June 1999 VA examinations were due to 
the examiner's failure to adequately review the claims 
folder, rather than any specific action of the veteran.  
However, the veteran has indicated that he will not appear 
for any future examinations.  Thus, the Board concluded that 
the RO complied with the prior remand directives to the 
extent permitted by the cooperation of the veteran.  
Consequently, the Board must adjudicate the veteran's case 
based on the evidence of record.  38 C.F.R. § 3.655(b).

As stated above, the Board has determined that the October 
2000 VHA opinion is entitled to the most weight regarding the 
etiology of the veteran's low back and right shoulder 
disorders.  This opinion concluded that the veteran's current 
low back and right shoulder disorders were not incurred in or 
aggravated by his period of active duty.  Further, the 
physician who issued this opinion commented that both were 
common conditions for people of the veteran's age.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for a low back disorder and entitlement to service 
connection for a right shoulder disorder.  Since the 
preponderance of the evidence is against the claims, the 
reasonable doubt doctrine is not for application, and the 
claims must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right shoulder 
disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

